                              UNITED STATES DISTRICT COURT


                                  DISTRICT OF SOUTH DAKOTA


                                       SOUTHERN DIVISION



 LOREN FALLIS,                                                     4:19-CV-04159-RAL


                                  Plaintiff,

                vs.                                        1915A SCREENING AND ORDER
                                                               DISMISSING COMPLAINT
 COUNTY OF MINNEHAHA, STATE OF
 SOUTH DAKOTA, MIKE MILLER, IN
 OFFICIAL        CAPACITY           AS         STATE'S
 ATTORNEY          AND       IN       INDIVIDUAL
 CAPACITY;       AND      TRACY        SMITH, IN
 OFFICIAL        CAPACITY           AS         PUBLIC
 DEFENDER          AND       IN       INDIVIDUAL
 CAPACITY;

                                Defendants.



        Plaintiff, Loren Fallis, filed a pro se civil rights law suit under 42 U.S.C. § 1983. Doc. 1.

He filed a motion for leave to proceed in forma pauperis and has provided the court with his

prisoner trust account. Does. 3, 5. Fallis's complaint alleges claims of malicious prosecution

against the defendants. Doc. 1 at 2.

I.      Motion to Proceed In Forma Pauperis

       Fallis filed a motion to proceed in forma pauperis, Doc. 3, and a prisoner trust account

report. Doc.5,showing that he presently has a balance of$20.64. Doc.5 at 1. His average monthly

balance for the past six months has been $5.87. Id. Under the Prison Litigation Reform Act

(PLRA), a prisoner who "brings a civil action or files an appeal in forma pauperis . . . shall be

required to pay the full amount of a filing fee." 28 U.S.C. § 1915(b)(1). '"When an inmate seeks

pauper status, the only issue is whether the inmate pays the entire fee at the initiation of the
proceeding or over a period of time under an installment plan.'" Henderson v. Norris, 129 F.3d
481,483(8th Cir. 1997)(quoting McGore v. Wrigglesworth, 114JF.3d 601,604(6th Cir. 1997)).
       The initial partial filing fee that accompanies an installment plan is calculated according to
28 U.S.C. § 1915(b)(1), which requires a payment of20 percent of the greater of:
       (A)     the average monthly deposits to the prisoner's account; or
       (B) the average monthly balance in the prisoner's account for the 6-month
       period immediately preceding the filing ofthe complaint or notice of appeal.
       Based on the information regarding Fallis's prisoner trust account and rather than requiring

an initial filing fee ofjust $4,the court grants Fallis leave to proceed in forma pauperis and waives
the initial partial filing fee. See 28 U.S.C. § 1915(b)(4)("In no event shall a prisoner be prohibited
from bringing a civil action ... for the reason that the prisoner has no assets and no means by
which to pay the initial partial filing fee."). However, this does not relieve Fallis from his
obligation to pay the filing fee over time for this § 1983 case. In order to pay his filing fee, Fallis
must "make monthly payments of 20 percent of the preceding month's income credited to the
prisoner's account." 28 U.S.C. § 1915(b)(2). The statute places the burden on the prisoner's
institution to collect the additional monthly payments and forward them to the court as follows:

        After payment ofthe initial partial filing fee, the prisoner shall be required to make
        monthly payments of 20 percent of the preceding month's income credited to the
        prisoner's account. The agency having custody of the prisoner shall forward
        payments from the prisoner's account to the clerk ofthe court each time the amount
        in the account exceeds $10 until the filing fees are paid.

28 U.S.C. § 1915(b)(2). The installments will be collected pursuant to this procedure. The Clerk
of Court will send a copy of this order to the appropriate financial official at Fallis's institution.
Fallis remains responsible for the entire filing fee, as long as he is a prisoner. See In re Tyler, 110
F.3d 528, 529-30(8th Cir. 1997).
L      Allegations of Fallis's Complaint

       Fallis claims that he was subjected to malicious prosecution by the defendants and

malfeasance by the defense attorney. Doc. 1 at 2. He believes that the State proceeded against

him without an indictment and the "[djefense and State are with knowledge ofthe suicide of[his]

co-defendant," whom he claims is "most likely [the] one that holds guilt." Id. Fallis has not filed

a petition for habeas corpus under 28 U.S.C. § 2254, but instead a § 1983 suit requesting damages

for pain and suffering in the amount of $250,000. Id. at 2—3. He notes that he is suing all of the

defendants in their official and individual capacities. Id. at 2. Further, he claims to have exhausted

all available administrative remedies. Id.

11.    Screening and Dismissal Standards

       The "[c]ourt must assume as true all facts well pleaded in the complaint." Estate of

Rosenberg v. Crandell, 56 F.3d 35, 36(8th Cir. 1995). Civil rights and pro se complaints must he

liberally construed. Erickson v. Pardus, 551 U.S. 89, 94(2007); Bediako v. Stein Mart, Inc., 354

F.3d 835,839(8th Cir. 2004). Even with this liberal construction,"a pro se complaint must contain

specific facts supporting its conclusions." Martin v. Sargent,780 F.2d 1334,1337(8th Cir. 1985);

see also Ellis v. City of Minneapolis, 518 F. App'x 502, 504 (8th Cir. 2013). Civil rights

complaints cannot be merely conclusory. Davis v. Hall,992 F.2d 151,152(8th Cir. 1993);Parker

V. Porter, 221 F. App'x 481,482(8th Cir. 2007).

       A complaint"does not need detailed factual allegations ...[but] requires more than labels

and conelusions, and a formulaic recitation ofthe elements of a cause of action will not do." Bell

Atl. Corp. V. Twomhly, 550 U.S. 544, 555 (2007). If a complaint does not contain these bare

essentials, dismissal is appropriate. Beavers v. Lockhart, 755 F.2d 657, 663 (8th Cir. 1985).

Twomhly requires that a complaint's "[f]actual allegations must be enough to raise a right to relief
above the speculative level on the assumption that all the allegations in the complaint are true."

Twombly, 550 U.S. at 555 (footnote and citation omitted); see also Abdullah v. Minnesota, 261 F.

App'x 926, 927 (8th Cir. 2008)(noting that a complaint must contain either direct or inferential
allegations regarding all material elements necessary to sustain recovery under some viable legal
theory). Under 28 U.S.C. § 1915A,the court must screen prisoner complaints and dismiss them if

they are "(1) frivolous, malicious, or fail[] to state a claim upon which relief may be granted; or

(2) seek[] monetary relief from a defendant who is immune from such relief." 28 U.S.C. §

1915A(b). The court will now assess each individual claim under 28 U.S.C. § 1915A.

       A. Claims Against the State of South Dakota and Official Capacity

       Fallis sues the state of South Dakota. Doe. 1 at 2. The Supreme Court ofthe United States

has explained that Congress, in passing 42 U.S.C. § 1983, did not abrogate states' Eleventh

Amendment immunity from suit in federal court. Will v. Mich. Dep't. ofState Police, 491 U.S.

58,65(1989)(citations omitted). "Eleventh Amendment immunity extends to states and arms of

the state[.]" Thomas v. St. Louis Bd. ofPolice Comm'rs, 447 F.3d 1082, 1084 (8th Cir. 2006)

(internal quotation omitted). Fallis's claims against the state of South Dakota are barred by the

Eleventh Amendment and dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(l).

       Under similar rationale, Fallis's claims against public defender, Tracy Smith, and State's

attorney, Mike Miller, in their official capacities cannot survive 1915A screening. The Supreme

Court has stated,"a suit against a state official in his or her official capacity is not a suit against

the official but rather is a suit against the official's office." Will, 491 U.S. at 71 (citing Brandon

V. Holt, 469 U.S. 464, 471 (1985)). Thus, it is a suit against the state itself. While "[§] 1983

provides a federal forum to remedy many deprivations of civil liberties ... it does not provide a
federal forum for litigants who seek a remedy against a State for alleged deprivations of civil
liberties." Id. at 66.

        The Eleventh Amendment generally acts as a bar to suits against a state for money damages

unless the state has waived its sovereign immunity. Id. But when an official capacity claim is

asserted for injunctive relief against a state officer, the defense of qualified immunity does not
apply. See Pearson v. Callahan, 555 U.S. 223,242-43 (2009).
        Here, as part ofFallis's requested remedy,he seeks to recover money damages of$250,000
and does not seek injunctive relief. Doc. 1 at 2-3. Consequently, because Fallis has sued
defendants in their official capacities, Fallis has asserted a claim for money damages against the

state of South Dakota. The state of South Dakota has not waived its sovereign immunity. Thus,

to the extent Fallis seeks to hold defendants liable in their official capacities for money damages,

the court finds that all of the defendants are protected by sovereign immunity and are entitled to

judgment as a matter oflaw. Fallis has not asked for injunctive relief. Thus,Fallis's claims against
defendants in their official capacities are dismissed because it seeks monetary relief from

defendants who are immune to such relief. 28 U.S.C. § 1915A(b)(2).

        B. Claims Against the County of Minnehaha

        Fallis asserts claims against the County of Minnehaha. Doc. 1 at 2. "[A]local government

may not be sued under § 1983 for an injury inflicted solely by its employees or agents on a theory
ofrespondeat su^Qvior.''Andrews v. Fowler,98 F.3d 1069,1074(8th Cir. 1996)(internal quotation
marks omitted)(citing Monell v. Dep't. ofSoc. Servs. ofthe City ofNew York, 436 U.S. 658, 694
(1978)). "A county may be liable for violation of constitutional rights ifthe violation was caused
by its customs or policies." Troy Eugene Am. Horse v. Pennington Cty., 2017 WL 2539757 at *2
(D.S.D. June 12, 2017)(citing Crawford v. Van Buren Cty., Ark, 678 F.3d 666, 669 (8th Cir.
2012)). Here, Fallis fails to claim that the County of Miimehaha has an unconstitutional policy.

He merely asserts that he was maliciously prosecuted. Fallis's claim against Mirmehaha County

is dismissed pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii)and 1915A(b)(l)for failure to state aclaim

upon which relief may be granted.

       C. Claims against Tracy Smith and Mike Miller in Their Individual Capacities

       At this point of the 1915A screening the only defendants left to analyze are Tracy Smith

(public defender) and Mike Miller (State's attomey) in their individual capacities. However, the

claims against Tracy Smith must be dismissed as a public defender carmot be sued under § 1983.

"In order to recover under section 1983, a plaintiff must prove that the defendant deprived him of

a constitutional right under color of state law." Murray v. Wal-Mart, Inc., 874 F.2d 555, 558 (8th

Cir. 1989) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970)). "The conduct of

counsel, either retained or appointed, in representing clients does not constitute action under color

of state law for purposes of a § 1983 violation." Harkins v. Eldredge, 505 F.2d 802, 803 (8th Cir.

1974); Glasspoole v. Albertson, 491 F.2d 1090, 1091-92 (8th Cir. 1974). Thus, Fallis's claims

against Tracy Smith must be dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(l)for

failure to state a claim upon which relief may be granted.

       Fallis's claim against Mike Miller (State's attomey)fails on similar grounds. Fallis claims

he was subjected to malicious prosecution. Doc. 1 at 2. He alleges that he was never indicted for

a crime. Id. This is the extent of his claims, and Fallis does not allege a constitutional violation.

In the Eighth Circuit, "[t]he general mle is that an action for malicious prosecution does not state

a claim of constitutional injury." Tech. Ordnance, Inc. v. United States, 244 F.3d 641, 650 (8th

Cir. 2001). "In other words, a § 1983 claim for malicious prosecution may survive only if

defendants' actions aUo infringe on some provision ofthe constitution or federal law." Schmidt v.
Louise Big Boy,2007 WL 858419 at *10(D.S.D. Mar. 20,2007)(citing Tech. Ordnance,244 F.3d
at 650). Fallis does not allege a constitutional injury based on malieious proseeution. Thus,
Fallis's malicious prosecution claims against Mike Miller and all defendants are dismissed under
28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(l).

       Even if Fallis had stated a valid claim against Mike Miller, prosecutors have absolute
immimity for actions "intimately associated with the judicial phase of the criminal process and
this includes the decision to prosecute a case. Imbler v. Pachtman,424 U.S. 409,430-431 (1976).
Absolute immunity also includes the decision to not prosecute a case and the presentation of
evidence at trial. See Botello v. Gammick,413 F.3d 971,975-76(9th Cir. 2005); Doe v. Phillips,
81 F.3d 1204, 1209(2d Cir. 1996)(asserting that absolute immunity ineludes the decision to not
prosecute); see also Imbler,424 U.S. at 431 n.33 (presentation of evidence).
III.    Order^

        Fallis's complaint fails to state a claim upon which relief may be granted. Fallis's
complaint is dismissed without prejudice and judgment will be entered in favor of the defendants.
Section 1915(g) states as follows:

        In no event shall a prisoner bring a civil action or appeal ajudgment in a civil action
        or proceeding under this section if the prisoner has, on 3 or more prior oecasions,
        while incarcerated or detained in any facility, brought an action or appeal in a court
        ofthe United States that was dismissed on the grounds that it is frivolous, malicious,
        or fails to state a claim upon which relief may be granted, unless the prisoner is
        under imminent danger of serious physical injury.

        28 U.S.C. § 1915(g). Accordingly, it is




        ^ Fallis indicated in Doc.4 that he had "signed power ofattorney to: Scott Dean Keth DBA:
 Circle K & Co. LLC: In the civil lawsuit[.]" Doc. 4 at 1. He directs the court to "forward all
 correspondence to him [Scott} at his office[.]" This court will continue to communicate with
 plaintiff, Loren Fallis, as a non-attorney cannot represent a litigant.
                                                       7
        ORDERED that Fallis's motion to proceed in forma pauperis, Doc. 3, is granted and his

initial filing fee is waived. It is further

        ORDERED that the institution having custody of Fallis is directed that whenever the

amount in Fallis's trust account, exclusive offunds available to him in his frozen account, exceeds

$10.00, monthly payments that equal 20 percent of the funds credited the preceding month to the
Fallis's trust account shall be forwarded to the U.S. District Court Clerk's Office under to 28

U.S.C. § 1915(b)(1), until the $350 filing fee is paid in full. It is further
        ORDERED that pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(l), Fallis's

complaint. Doc. 1,is dismissed without prejudice for failure to state a claim upon which reliefcan
be granted. If Fallis, as an inmate, vfishes to challenge the constitutionality of his conviction after
fully exhausting claims in state court, he may file an action under 28 U.S.C. § 2254. It is further
        ORDERED that this action constitutes a strike against Fallis for purposes ofthe three-strike

rule under 28 U.S.C. § 1915(g). This is Fallis's first recorded strike.


                DATED November /^,2019.
                                                        BY THE COURT:




                                                        ROBERTO A. LANGE
                                                        UNITED STATES DISTRICT JUDGE
